
	
		I
		112th CONGRESS
		1st Session
		H. R. 749
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Mr. Tiberi (for
			 himself, Mr. Neal,
			 Mr. Sam Johnson of Texas,
			 Mr. Larson of Connecticut,
			 Mr. Brady of Texas, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the subpart F exemption for active financing income.
	
	
		1.Permanent subpart F exemption
			 for active financing income
			(a)Banking,
			 financing, or similar businessesSubsection (h) of section 954 of
			 the Internal Revenue Code of 1986 (relating to special rule for income derived
			 in the active conduct of banking, financing, or similar businesses) is amended
			 by striking paragraph (9).
			(b)Insurance
			 businessesSubsection (e) of section 953 of such Code (relating
			 to exempt insurance income) is amended by striking paragraph (10) and by
			 redesignating paragraph (11) as paragraph (10).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of a foreign corporation beginning after the date of the enactment of
			 this Act, and to taxable years of United States shareholders with or within
			 which such taxable years of such foreign corporation end.
			
